Case: 5:18-cv-01969-JRA Doc #: 27 Filed: 03/19/19 1 of 1. PageID #: 228




                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 Ned Spragling, II.,                            )     CASE NO. 5:18CV1969
                                                )
                Plaintiff,                      )
                                                )     Judge John R. Adams
        v.                                      )
                                                )     JUDGMENT ENTRY
                                                )
 Akron Public Schools, et al.,                  )
                                                )
                Defendants.




        The Akron Defendants’ motion to dismiss is GRANTED, and the Tallmadge Defendants

 motion for judgment on the pleadings is GRANTED. The federal claims are hereby dismissed.

 The Court declines to exercise supplemental jurisdiction over the state law claims. For the

 reasons set forth in the Order and Decision filed contemporaneously with this Judgment Entry, IT

 IS HEREBY ORDERED, ADJUDGED and DECREED that the complaint is hereby DISMISSED.



        IT IS SO ORDERED.



 March 18, 2019                                      /s/John R. Adams
 Date                                               Judge John R. Adams
                                                    United States District Court
